Citation Nr: 0103550	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected anxiety 
neurosis.  

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected sinusitis.  

3.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, granted 
service connection for: chronic anxiety neurosis, assigning 
the disability a 10 percent evaluation; and for sinusitis and 
pseudofolliculitis barbae; assigning each of the latter 
disabilities noncompensable evaluations.  The veteran 
appealed these initial ratings.  

As the veteran has expressed his dissatisfaction with the 
initial ratings assigned at the time of the grant of service-
connection for chronic anxiety neurosis, sinusitis and 
pseudofolliculitis barbae, the Board has recharacterized the 
issues as involving the propriety of the assignment of the 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

During the pendency of this appeal, the veteran moved from 
Florida to South Carolina and this case is currently 
certified to the Board from the RO in Columbia.  In January 
2001, the veteran testified at a personal hearing, held at 
the RO in Columbia, South Carolina, and the Board in 
Washington, D.C., by way of a video teleconference, before 
the undersigned Member of the Board.  The veteran had waived 
his right to an in-person hearing in lieu of the video 
teleconference.  At the beginning of the hearing, the veteran 
rescinded his power of attorney with his prior representative 
and produced a signed VA Form 21-22, currently in the claims 
file, appointing The American Legion as his representative 
for all issues at the VA as of that date.  See 38 C.F.R. 
§ 20.607.  

REMAND

The veteran asserts that his service-connected chronic 
anxiety neurosis, sinusitis and pseudofolliculitis barbae are 
such that more than the currently assigned evaluations are 
warranted.  He maintains that experiences sleep disturbances, 
and nightmares of his experiences in the Persian Gulf during 
Desert Storm.  He contends that the symptoms of his sinusitis 
are running nose, stuffiness, dry cough, blurring eyes, an 
occasional productive cough with phlegm occurring about every 
two months or, sometimes, one or twice a month, and severe 
headaches.  If he does not shave for three or four days, he 
maintains that he develops lesions with puss on his face and 
neck.  

During the veteran's January 2001 hearing, he testified that 
he is receiving medical treatment from Dr. Marshall Newton in 
Charleston, South Carolina, for all of his service-connected 
disabilities.  Before moving to South Carolina, he had been 
receiving treatment in Jacksonville, Florida.  He further 
testified that he had not received treatment at any VA 
medical facility while in South Carolina; rather, Dr. Newman 
has been his primary care giver.  On review of the claims 
file, none of those medical records are in the file.  It is 
important to note that those records may have an impact on 
the adjudication of the veteran's claims for greater initial 
evaluations for his service-connected disabilities.  
Furthermore, the Board notes that the veteran's VA 
examinations of July and September 1997 are over three years 
old.  
When the veteran claims that his conditions are worse than 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current condition, the VA's duty 
to assist includes providing him with a new examination.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

Under these circumstances, the Board finds that additional 
development is needed to appropriately evaluate the medical 
status of the veteran's service-connected chronic anxiety 
neurosis, sinusitis and pseudofolliculitis barbae.  All 
outstanding medical treatment records should be obtained and 
associated with the record; thereafter, the veteran should be 
afforded VA psychiatric, ENT and dermatology examinations, 
and those examiners should conduct all necessary testing and 
render all necessary clinical findings.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, on remand, the RO should not only ensure 
that all requested development has been undertaken, but that 
all development and notification requirements are in 
compliance with the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the veterans 
treatment records from any facility or 
source identified by the veteran, 
especially the medical records from his 
primary care givers in both Jacksonville, 
Florida, and South Carolina, particularly 
from Dr. Newman in Charlseton, from the 
time of his separation from service in 
March 1997 to the present time.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
are to be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to the severity 
of the disabilities under consideration, 
and the RO should afford the veteran an 
opportunity to do so before arranging to 
have him undergo VA examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA psychiatric, ENT 
and dermatology examinations to determine 
the full nature and extent of his 
service-connected chronic anxiety 
neurosis, sinusitis and 
pseudofolliculitis barbae.  It is 
imperative that the veteran's entire 
claims file, to include a complete copy 
of this REMAND, be made available to, and 
be reviewed by, the physicians designated 
to examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

In determining the severity of the 
veteran's service-connected anxiety 
neurosis, the psychiatric examination 
should include appropriate psychological 
testing.  On psychiatric evaluation, the 
examiner should specifically include 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should indicate the percentage or portion 
of the score representing impairment due 
to the service-connected disorder.  The 
examiner should also offer an assessment 
as to the extent to which the veteran's 
chronic anxiety neurosis affects his 
ability to obtain or retain substantially 
gainful employment.  The typewritten 
examination report should include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record.  

The examination pertaining to the 
veteran's service-connected sinusitis is 
to include appropriate X-ray findings.  
The examiner should specifically render 
findings with respect to the existence 
and extent of the need for antibiotic 
treatment, the frequency of 
incapacitating and non-incapacitating 
episodes per year, and symptomatology 
associated with sinusitis, such as 
headaches, pain, tenderness, purulent 
discharge or crusting.  The typewritten 
examination report should include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record. 

The dermatology examination pertaining to 
the severity of the veteran's service-
connected pseudofolliculitis barbae 
should include photographs of the 
affected areas, if deemed appropriate, 
and findings to include ulceration, 
lesions, exudation or itching, the extent 
thereof, and frequency.  The typewritten 
examination report should include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After completion of the above-
requested development, and undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
increased disability evaluations for his 
service-connected chronic anxiety 
neurosis, sinusitis and 
pseudofolliculitis barbae on the basis of 
all pertinent evidence of record and all 
pertinent legal authority.  Such 
consideration should include 
consideration of "staged ratings," 
under Fenderson, and for granting a 
higher evaluation for each disability on 
an extra-schedular basis.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
	

		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



